Exhibit 10.3

VOTING AGREEMENT

VOTING AGREEMENT, dated as of May 2, 2011 (this “Agreement”), by and among
Marshall Edwards, Inc., a Delaware corporation (the “Company”), and the
stockholders listed on the signature pages hereto under the heading
“Stockholders” (each, a “Stockholder” and collectively, the “Stockholders”).

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of May 2, 2011 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) shares (the
“Common Shares”) of the common stock of the Company, par value $0.00000002 per
share (the “Common Stock”) and (ii) three (3) series of warrants which will be
exercisable to purchase shares of Common Stock.

WHEREAS, as of the date hereof, the Stockholders own collectively 5,240,829
shares of Common Stock, which represent in the aggregate approximately 65.1 % of
the total issued and outstanding capital stock of the Company; and

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that each
Stockholder agrees, and in order to induce the Investors to enter into the
Securities Purchase Agreement, each Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholders and any other securities, if any, which such
Stockholder is currently entitled to vote, or after the date hererof, becomes
entitled to vote, at any meeting of stockholders of the Company (the “Other
Securities”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT OF THE STOCKHOLDER

SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders, each of the Stockholders shall vote the
Common Stock and the Other Securities: (a) in favor of the Stockholder Approval
(as defined in the Securities Purchase Agreement) as described in Section 4(p)
of the Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Securities Purchase Agreement or which could result in any of the
conditions to the Company’s obligations under the Securities Purchase Agreement
not being fulfilled. Each Stockholder acknowledges receipt and review of a copy
of the Securities Purchase Agreement and the other Transaction Documents (as
defined in the Securities Purchase Agreement). The obligations of the
Stockholders under this Section 1.01 shall terminate immediately following the
occurrence of the Stockholder Approval.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:

SECTION 2.01. Authority Relative to This Agreement. Each Stockholder has all
necessary legal capacity, power and authority to execute and deliver this
Agreement, to perform his or its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except (a) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws now or hereafter in effect relating to, or affecting
generally the enforcement of creditors’ and other obligees’ rights, (b) where
the remedy of specific performance or other forms of equitable relief may be
subject to certain equitable defenses and principles and to the discretion of
the court before which the proceeding may be brought, and (c) where rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to such Stockholder or by which the Common Stock or the Other Securities owned
by such Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by such
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder or the Common
Stock or Other Securities owned by such Stockholder are bound.

(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by such Stockholder.

SECTION 2.03. Title to the Stock. As of the date hereof, each Stockholder is the
owner of the number of shares of Common Stock set forth opposite its name on
Appendix A attached hereto, entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company, which Common
Stock represent on the date hereof the percentage of the outstanding stock and
voting power of the Company set forth on such Appendix. Such Common Stock are
all the securities of the Company owned, either of record or beneficially, by
such Stockholder. Such Common Stock are owned free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Stockholder’s voting rights, charges and other encumbrances
of any nature whatsoever. No Stockholder has appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Common Stock
or Other Securities owned by such Stockholder.

 

2



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

SECTION 3.01. No Disposition or Encumbrance of Stock. Each Stockholder hereby
covenants and agrees that, until the Stockholder Approval has been obtained,
except as contemplated by this Agreement, such Stockholder shall not offer or
agree to sell, transfer, tender, assign, hypothecate or otherwise dispose of,
grant a proxy or power of attorney with respect to, or create or permit to exist
any security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on such Stockholder’s voting rights, charge or other
encumbrance of any nature whatsoever (“Encumbrance”) with respect to the Common
Stock or Other Securities, directly or indirectly, initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing; provided, however, that any such
Stockholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.

SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and such Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Common Stock or Other Securities subject to this Agreement unless the provisions
of Section 3.01 have been complied with. The Company agrees to use its
reasonable best efforts to ensure that at any time in which any Stockholder
Approval is required pursuant to Section 3.1(a) of the Securities Purchase
Agreement, it will cause holders of Common Stock or Other Securities
representing the percentage of outstanding capital stock required to vote in
favor of the Transaction in order for the Company to comply with its obligations
under Section 3.1(a) of the Securities Purchase Agreement to become party to and
bound by the terms and conditions of this Agreement and the Common Stock and
Other Securities held by such holders to be subject to the terms and conditions
of this Agreement.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Further Assurances. Each Stockholder will execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.

 

3



--------------------------------------------------------------------------------

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholders with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Company and the Stockholders with respect to the subject matter
hereof.

SECTION 4.04. Amendment. The provisions of this Agreement may not be amended or
waived, nor may this Agreement be terminated by the Company other than pursuant
to the provisions of Section 4.07.

SECTION 4.05. Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. Each
Stockholder hereby appoints Morgan, Lewis & Bockius LLP, with offices at 101
Park Avenue, New York, NY 10178, as its agent for service of process in the
United States. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

4



--------------------------------------------------------------------------------

SECTION 4.07. Termination. This Agreement shall terminate immediately following
the occurrence of the Stockholder Approval.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.

 

THE COMPANY: MARSHALL EDWARDS, INC.

By:

 

/s/ Daniel P. Gold

 

Name: Daniel P. Gold

 

Title: Chief Executive Officer

Dated: May 2, 2011

 

Address:

 

Marshall Edwards Inc.

11975 El Camino Real

Suite 101

San Diego, CA 92130



--------------------------------------------------------------------------------

STOCKHOLDERS: NOVOGEN LIMITED

By:

 

/s/ William D. Rueckert

 

Name: William D. Rueckert

 

Title: Chairman

Dated: May 2, 2011

 

Address:

 

140 Wicks Road

North Ryde

NSW, Australia



--------------------------------------------------------------------------------

APPENDIX A

 

Stockholder

   Common Stock
Owned      Percentage of Stock
Outstanding     Voting Percentage
of Stock
Outstanding  

Novogen Limited

     5,240,829         65.1 %      65.1 % 